Case 1:02-cr-00037-TSE Document 338 Filed 03/28/19 Page 1 of 4 PageID# 4



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


   UNITED STATES OF AMERICA,                     :
                                                 :
    v.                                           : Criminal No. 1:02-cr-37
                                                 :
   JOHN PHILIP WALKER LINDH,                     :
                                                 :
                  Defendant.                     :


                    UNOPPOSED/AGREED MOTION TO CONTINUE
          COMES NOW the defendant, JOHN PHILIP WALKER LINDH, by his CJA
   appointed counsel, WILLIAM B. CUMMINGS, ESQUIRE, and moves this Court to

   continue the consideration of the request of the United States Probation Office to impose

   additional special conditions of supervised release on Mr. Lindh, including both the

   submission of briefs and the hearing for a period of two weeks, and for it he states:

          1.      On March 21, 2019, this Court entered an Order requiring the government

                  to file its brief on its position concerning the Probation Office’s request

                  that this Court impose additional conditions of release on Mr. Lindh by

                  March 29, 2019. The Court’s Order also required Mr. Lindh, through

                  counsel, to file his brief in opposition to the Probation Office’s request by

                  April 5, 2019, and scheduled the hearing on the request for April 12, 2019.

          2.      Mr. Cummings had previously represented Mr. Lindh but does not recall

                  speaking with him, or communicating with him, his family, or his other

                  counsel in more than 15 years.

          3.      On March 25, 2019, Mr. Cummings was notified by the CM/ECF system

                  that he had been appointed to represent Mr. Lindh with respect to this

                  matter. That same day he sent a letter to Mr. Lindh at FCI Terre Haute,

                  seeking Mr. Lindh’s input in dealing with the proposed additional

                  conditions.
Case 1:02-cr-00037-TSE Document 338 Filed 03/28/19 Page 2 of 4 PageID# 5



         4.     Mr. Cummings has discussed this matter with AUSA John Gibbs to

                determine if this matter could be concluded without the need for briefs and

                a hearing, and they are optimistic that a unified position may be able to be

                presented to the Probation Office and the Court. However, such a position

                cannot be reached until Mr. Cummings has had the opportunity to discuss

                the matter, in detail, with Mr. Lindh.

         5.     Mr. Lindh, through Mr. Cummings, and with the agreement of the

                government, is seeking a two week delay in the briefing and hearing

                schedule in this matter, in order for Mr. Cummings to be able to
                communicate with his client about the matter.1 Such a delay would still

                allow the Court to resolve this matter prior to Mr. Lindh’s proposed late

                May 2019 release date from Bureau of Prisons custody.

         6.     Mr. Cummings has contacted Bureau of Prisons personnel in Terre Haute

                by telephone and email to initiate the clearance process to allow him to

                speak with Mr. Lindh directly, and has been able to schedule a telephone

                conference with Mr. Lindh at 1:00 p.m. on March 29, 2019.

         7.     Although an initial telephone conference between Mr. Cummings and Mr.

                Lindh is scheduled, the results of such a discussion will then need to be

                discussed with the government, and then, if agreement is reached with the

                government, with the Probation Office.

         8.     There is not enough time for Mr. Cummings and Mr. Lindh to

                communicate with each other, for Mr. Cummings to communicate with the

                government and for Mr. Cummings to then discuss an agreed position with

                the Probation Office prior to the government’s brief submission deadline

   1

    Although Mr. Cummings initially sought a one week delay, AUSA Gibbs is unavailable
   due to other obligations and requested that the delay be for two weeks.
                                              2
Case 1:02-cr-00037-TSE Document 338 Filed 03/28/19 Page 3 of 4 PageID# 6



                  of March 29, 2019.

          9.      In order to effectively represent his client, and to potentially reduce or

                  eliminate the need for briefs and a hearing, without impacting the ability of

                  this Court to rule on the matter in a timely fashion, Mr. Cummings seeks

                  the two week delay to April 12, 2019 for the government’s brief, April 19,

                  2019 for Mr. Lindh’s brief and April 26, 2019 (or such other date

                  thereafter as the Court requires) for the hearing date.

          10.     Mr. Cummings requests that this Court rule on this unopposed/agreed

                  motion without requiring a response from the government, without a
                  hearing, and at the first available opportunity.

                                         Respectfully submitted,

                                         JOHN PHILIP WALKER LINDH



                                                         /s/
                                         WILLIAM B. CUMMINGS, ESQUIRE
                                         VA Bar No. 6469
                                         Counsel for JOHN PHILIP WALKER LINDH
                                         WILLIAM B. CUMMINGS, P.C.
                                         Post Office Box 1177
                                         Alexandria, Virginia 22313
                                         (703) 836-7997
                                         Fax (703) 836-0238
                                         wbcpclaw@aol.com


                                CERTIFICATE OF SERVICE
          I hereby certify that on the 28th day of March, 2019, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system, which will send a

   notification of such filing (NEF) to the following registered ECF users:

                                 John Gibbs, Esquire
                                 United States Attorney’s Office for
                                    the Eastern District of Virginia
                                 2100 Jamieson Avenue
                                 Alexandria, Virginia 22314
                                 John.Gibbs@usdoj.gov

                                                 3
Case 1:02-cr-00037-TSE Document 338 Filed 03/28/19 Page 4 of 4 PageID# 7



          AND I hereby certify that on March 18, 2019 I am mailing/hand-

   delivering the foregoing document, and the NEF, to the following non-filing user:

                                Raymond M. Hess
                                Senior U.S. Probation Officer
                                401 Courthouse Square
                                Alexandria, VA 22314




                                                        /s/
                                        WILLIAM B. CUMMINGS, ESQUIRE
                                        VA Bar No. 6469
                                        Counsel for JOHN PHILIP WALKER LINDH
                                        WILLIAM B. CUMMINGS, P.C.
                                        Post Office Box 1177
                                        Alexandria, Virginia 22313
                                        (703) 836-7997
                                        Fax (703) 836-0238
                                        wbcpclaw@aol.com




                                              4
